DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on July 20, 2022. 
Claims 1, 4-5, 11-12, 14-15, 21-22, and 25 have been amended. 
Claims 2-3, 13, and 23 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on July 20, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to EKBERG in combination with JAYASENA and RADKE teaches the newly added limitations as shown in the rejections below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the claim recites the limitation “the secret key” in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “[[the]] a secret key.”
Regarding claim 22, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 14, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA (Pub No.: US 2019/0018800 A1), hereafter JAYASENA, in view of RADKE (Pub. No.: US 2021/0194855 A1), hereafter RADKE, and EKBERG (Pub. No.: US 2007/0293197 A1), hereafter EKBERG.
Regarding claim 1, JAYASENA teaches:
An apparatus, comprising: a memory for storage of data; and an Input/Output Memory Management Unit (IOMMU) coupled to the memory via a host-to-device link (see JAYASENA FIG. 1),
the Input/Output Memory Management Unit (IOMMU) to perform operations, comprising: receiving an address translation request from a remote device via a host-to-device link, wherein the address translation request comprises a virtual address (VA) (JAYASENA [0012] teaches a host memory that is accessible using virtual and physical address spaces that are shared with a host processor by providing encrypted physical addresses to an accelerator in response to an address translation request from the accelerator, where the host processor receives the address translation request including a virtual address in the host memory region of the shared virtual address space);
determining a host physical address (HPA) associated with the virtual address (VA); generating a modified physical address (MPA) using at least the host physical address (HPA) and a cryptographic key; sending the modified physical address (MPA) to the remote device via the host-to-device link (JAYASENA [0012] teaches the host processor determines whether the accelerator is permitted to access the physical address (i.e. HPA) indicated by the virtual address, and if so, the host processor encrypts the physical address using a secret key that is not known by the accelerator and transmits the encrypted physical address to the accelerator);
wherein modified physical address (MPA) comprises an encrypted physical address (EPA) to be generated using at least the host physical address (HPA), a cryptographic key […] (see JAYASENA [0012] as taught above);
receiving, from the remote device, a memory access request comprising the encrypted physical address (EPA); and decrypting the encrypted physical address (EPA) using the cryptographic key to obtain a decrypted host physical address (HPA) associated with the encrypted physical address (EPA) (JAYASENA [0013] teaches the accelerator can translate a virtual address to an encrypted physical address stored in the local TLB and then transmit a memory access request including the encrypted physical page address to the host processor, which decrypts the encrypted physical address on the basis of the secret key).
JAYASENA does not appear to explicitly teach encryption generated using […] a counter; performing an entropy test to validate the encrypted physical address.
However, JAYASENA in view of RADKE teaches encryption generated using […] a counter (RADKE [0013] teaches the variable key generator generating at least one key when a predefined condition is fulfilled, which may be based on predefined time elapsed since the keys are stored in the memory, and/or a predefined number of keys being used by the encryption device, and/or a key being used a predefined number of times; see also [0140]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA and RADKE before them, to include RADKE’s variable key generator in JAYASENA’s memory system using encrypted physical address. One would have been motivated to make such a combination in order to secure the privacy of any communication even in the case that a key is compromised as taught by RADKE ([0004] & [0008]).
JAYASENA in view of RADKE does not appear to explicitly teach performing an entropy test to validate the encrypted physical address.
However, JAYASENA in view of RADKE and EKBERG teaches the limitation (JAYASENA [0013] teaches recomputing the checksum on the basis of the decrypted physical address and compare it to the checksum that is recovered from the encrypted physical address, where EKBERG [0011] teaches temporary pseudo-random address may be determined by creating a random address component that is tested using the secret address component, where the random address component must pass both an entropy R() function test and an encryption E() function test before it may be used in the address).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA, RADKE, and EKBERG before them, to include EKBERG’s secret address component in JAYASENA and RADKE’s memory system using encrypted physical address. One would have been motivated to make such a combination in order to improve security of confidential information by masking the actual identification information as taught by EKBERG ([0008-0009]).
Regarding claim 4, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale. 
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. 
Regarding claim 21, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. JAYASENA also teaches A non-transitory computer readable medium comprising instructions which, when executed by a processor, configure the processor to perform operations (see JAYASENA [0050]).
Regarding claim 14, JAYASENA in view of RADKE and EKBERG teaches the elements of claim 11 as outlined above. JAYASENA also teaches verifying that the decrypted host physical address (HPA) corresponds to a valid host physical address (HPA) of the memory (JAYASENA [0013] teaches the accelerator transmits a memory access request including the encrypted physical page address to the host processor, which decrypts the encrypted physical address on the basis of the secret key, and the host processor then determines whether the accelerator is permitted to access the physical address, where the host processor can recompute the checksum on the basis of the decrypted physical address and compare it to the checksum that is recovered from the encrypted physical address, and if the two checksums match, the accelerator is permitted to access the physical address; the host processor can also verify that the accelerator is permitted to access the physical address on the basis of metadata recovered from the decrypted physical address).
Regarding claim 24, the claim recites similar limitation as corresponding claim 14 and is rejected for similar reasons as claim 14 using similar teachings and rationale.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE and EKBERG as applied to claims 11 and 21 above, and further in view of CHHABRA (Pub. No.: US 2019/0319781 A1), hereafter CHHABRA.
Regarding claim 12, JAYASENA in view of RADKE and EKBERG teaches the elements of claim 11 as outlined above. JAYASENA in view of RADKE and EKBERG also teaches:
receiving an initial host translation request from the remote device (see JAYASENA [0012] as taught above in reference to claim 1 for providing encrypted physical addresses to an accelerator in response to an address translation request from the accelerator).
JAYASENA in view of RADKE and EKBERG does not appear to explicitly teach in response to the initial host translation request, generating a first message authentication code (MAC) using the secret key; and returning the host physical address (HPA) and the first message authentication code (MAC) to a remote device.
However, JAYASENA in view of RADKE, EKBERG, and CHHABRA teaches the limitation (CHHABRA [0068-0069] & FIG. 4 teach receiving a write request, and in response, encryption may be performed according to an address data dependent encryption mode, where a 56-bit MAC value may be generated using the current encryption key to encrypt the MAC, which may be sent to the memory, where the memory write operations may be sent with other memory operations, combining the MAC with other values, and JAYASENA [0012] teaches providing the encrypted physical address to the accelerator; see also CHHABRA [0070-0071] & FIG. 5).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA, RADKE, EKBERG, and CHHABRA before them, to include CHHABRA’s message authentication code in JAYASENA, RADKE, and EKBERG’s memory system performing address translation. One would have been motivated to make such a combination in order to ensure that the transaction is secure and that it has not been tampered with by using a message authentication code (MAC) to cryptographically authenticate data access as taught by CHHABRA ([0023]). 
Regarding claim 22, the claim recites similar limitation as corresponding claim 12 and is rejected for similar reasons as claim 12 using similar teachings and rationale.

Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE and EKBERG as applied to claims 4, 14, and 24 above, and further in view of TSIRKIN (Pub. No.: US 2016/0350236 A1), hereafter TSIRKIN.
Regarding claim 5, JAYASENA in view of RADKE and EKBERG teaches the elements of claim 4 as outlined above. JAYASENA in view of RADKE and EKBERG also teaches:
wherein the Input/Output Memory Management Unit (IOMMU) is further to perform operations comprising: determining whether the host physical address (HPA) has been invalidated (JAYASENA [0030] teaches when a virtual-to-physical page mapping is nullified or the permissions associated with a page is demoted, cached copies of the translation that are stored throughout the system are invalidated using a TLB shootdown process, where the host processor or IOMMU sends invalidation messages to the accelerators including the virtual address whose translation is to be invalidated). 
JAYASENA in view of RADKE and EKBERG does not appear to explicitly teach in response a determination that the host physical address (HPA) has not been invalidated, forwarding the memory access request to a memory controller for execution.
However, JAYASENA in view of RADKE, EKBERG, and TSIRKIN teaches the limitation (TSIRKIN [0034] teaches receiving a DMA request and determining whether the guest address, which is in the DMA request, has a valid mapping in the IOMMU page table, where a guest address has an invalid mapping if the guest address has a present bit that is disabled in the IOMMU page table, where if a DMA request is made to a guest address that has an invalid mapping, the DMA request will be denied, and if the guest address has a valid mapping, the host IOMMU grants the device the request, where JAYASENA [0012] teaches determining whether the accelerator is permitted to access the physical address indicated by the virtual address).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA, RADKE, EKBERG, and TSIRKIN before them, to include TSIRKIN’s DMA system in JAYASENA, RADKE, and EKBERG’s memory system using encrypted physical address. One would have been motivated to make such a combination in order to avoid incurring significant overhead that degrades system performance occurring from attempting to access an address not currently resident in the memory as taught by TSIRKIN ([0003]).
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE and EKBERG as applied to claims 1 and 11 above, and further in view of CHINTADA (Pub. No.: US 2020/0137161 A1), hereafter CHINTADA.
Regarding claim 6, JAYASENA in view of RADKE and EKBERG teaches the elements of claim 1 as outlined above. JAYASENA in view of RADKE and EKBERG does not appear to explicitly teach:
wherein modified physical address (MPA) comprises a message authentication code physical address (MAC-PA) to be generated using at least a portion of the host physical address (HPA) and a first message authentication code (MAC). 
However, JAYASENA in view of RADKE, EKBERG, and CHINTADA teaches also teaches the limitation (see JAYASENA [0012] as taught above in reference to claim 1 for encrypting physical address using a secret key to obtain the encrypted physical address, where CHINTADA [0060] teaches the MAC header includes 6 bytes for a destination MAC address, 6 bytes for a source MAC address, and 2 bytes for a type to indicate a size of the frame, where the first 3 bytes of the MAC address is a vendor-specific address, and the next 3 bytes is a unique address, where the 3 bytes vendor-specific address can be used as a physical address (e.g. PBA) for the SA, and the data portion of the frame may include a physical address for a page or block within a package SA; see also FIG. 8; [0064] teaches the SA MAC address may include a physical address as part of the vendor-unique portion of the MAC address).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of JAYASENA, RADKE, EKBERG, and CHINTADA before them, to modify JAYASENA, RADKE, and EKBERG’s memory system using encrypted physical address to utilize MAC addresses as taught by CHINTADA. Using the known technique of using a MAC address and a physical address to provide the predictable result of using encrypted physical address that includes the MAC address and the physical address in JAYASENA, RADKE, and EKBERG would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that JAYASENA in view of RADKE and EKBERG was ready for improvement to incorporate the use of MAC address and physical address as taught by CHINTADA.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE, EKBERG, and CHINTADA as applied to claims 6 and 16 above, and further in view of SWAINE (Pub. No.: US 2020/0218665 A1), hereafter SWAINE.
Regarding claim 7, JAYASENA in view of RADKE, EKBERG, and CHINTADA teaches the elements of claim 6 as outlined above. JAYASENA in view of RADKE, EKBERG, and CHINTADA does not appear to explicitly teach:
wherein the Input/Output Memory Management Unit (IOMMU) is further to perform operations comprising: searching an invalidation tracking table (ITT) for an entry that matches the host physical address (HPA) and a page size for the host physical address (HPA); and in response to locating an entry in the invalidation tracking table (ITT) that matches the host physical address (HPA) and the page size, removing the entry from the invalidation tracking table (ITT). 
However, JAYASENA in view of RADKE, EKBERG, CHINTADA, and SWAINE teaches the limitation (SWAINE [0018-0019] teach an address translation cache storing address translation data, and responsive to an invalidation request specifying a single address and page size information indicative of a page size associated with a page table entry corresponding to said single address, triggering invalidation of the address translation data stored in the target cache entry; [0031] also teaches invalidation requests may be used to remove address translation data from the address translation cache, where an invalidation request may specify address information corresponding to a target page table entry, where the invalidation lookup information depends on the address information as well as other information such as an indication of a size of the block of addresses corresponding to that entry).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA, RADKE, EKBERG, CHINTADA, and SWAINE before them, to include SWAINE’s cache invalidation in JAYASENA, RADKE, EKBERG, and CHINTADA’s memory system using encrypted physical address. One would have been motivated to make such a combination in order to properly update page table entries that have been changed while avoiding unnecessary full cache walks, which can be very slow as taught by SWAINE ([0031] & [0035-0036]).
Regarding claim 17, the claim recites similar limitation as corresponding claim 7 and is rejected for similar reasons as claim 7 using similar teachings and rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE, EKBERG, CHINTADA, and SWAINE as applied to claims 7 and 17 above, and further in view of CHHABRA.
Regarding claim 8, JAYASENA in view of RADKE, EKBERG, CHINTADA, and SWAINE teaches the elements of claim 7 as outlined above. JAYASENA in view of RADKE, EKBERG, CHINTADA, and SWAINE also teaches:
wherein the Input/Output Memory Management Unit (IOMMU) is further to perform operations comprising: receiving, from the remote device, a memory access request comprising the message authentication code physical address (MAC-PA) (see JAYASENA [0012] and CHINTADA [0060] as taught above in reference to claim 6).
JAYASENA in view of RADKE, EKBERG, CHINTADA, and SWAINE does not appear to explicitly teach generating a second message authentication code (MAC) using the host physical address (HPA) received with the memory access request and a private key associated with the remote device; performing at least one of: allowing the memory access request to proceed when the first message authentication code (MAC) and the second message authentication code (MAC) match and the host physical address (HPA) is not in an invalidation tracking table (ITT) maintained by the IOMMU; or blocking the memory operation when the first message authentication code (MAC) and the second message authentication code (MAC) do not match.
However, JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA teaches generating a second message authentication code (MAC) using the host physical address (HPA) received with the memory access request and a private key associated with the remote device (CHHABRA [0071] teaches validation MAC (i.e. second MAC) may be generated, e.g. a 56-bit MAC value may be generated using the encrypted data and a current encryption key, where the data itself may be decrypted using the physical address of the memory line as the tweak, and the encryption key may be selected from a variety of keys identified by a KeyID);
performing at least one of: allowing the memory access request to proceed when the first message authentication code (MAC) and the second message authentication code (MAC) match and the host physical address (HPA) is not in an invalidation tracking table (ITT) maintained by the IOMMU; or blocking the memory operation when the first message authentication code (MAC) and the second message authentication code (MAC) do not match (CHHABRA [0072] teaches determining whether the decrypted MAC value matches the validation MAC value, and if not, an integrity violation is reported, and thus, the data is not provided to the destination; see also FIG. 5).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of JAYASENA, RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA before them, to include CHHABRA’s message authentication code in JAYASENA, RADKE, EKBERG, CHINTADA, and SWAINE’s memory system performing address translation. One would have been motivated to make such a combination in order to ensure that the transaction is secure and that it has not been tampered with by using a message authentication code (MAC) to cryptographically authenticate data access as taught by CHHABRA ([0023]).
Regarding claim 18, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA as applied to claims 8 and 18 above, and further in view of ALAMELDEEN (Pub. No.: US 2019/0050332 A1), hereafter ALAMELDEEN.
Regarding claim 9, JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA teaches the elements of claim 8 as outlined above. JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA also teaches:
wherein the Input/Output Memory Management Unit (IOMMU) is further to perform operations comprising: receiving a request to invalidate a host physical address (HPA) associated with the remote device (see SWAINE [0019] & [0031] as taught above in reference to claim 7 for the invalidation request specifying a single address and page size information indicative of a page size associated with a page table entry corresponding to said single address, triggering invalidation of the address translation data stored in the target cache entry).
JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA does not appear to explicitly teach in response to the request, adding the host physical address (HPA) to the invalidation tracking table (ITT).
However, ALAMELDEEN teaches the limitation (ALAMELDEEN [0041] teaches tracking tables may be implemented as a list of invalidated addresses, where a new block address invalidated is added to the MRU end of the table).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of JAYASENA, RADKE, EKBERG, CHINTADA, SWAINE, CHHABRA, and ALAMELDEEN before them, to modify JAYASENA, RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA’s memory system using encrypted physical address to incorporate tracking tables as taught by ALAMELDEEN. Using the known technique of least recently used replacement in a tracking table to provide the predictable result of tracking invalidated addresses in a tracking table in JAYASENA, RADKE, EKBERG, CHINTADA, SWAINE, and CHHABRA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that JAYASENA was ready for improvement to incorporate the LRU based tracking table as taught by ALAMELDEEN.
Regarding claim 10, JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, CHHABRA, and ALAMELDEEN teaches the elements of claim 9 as outlined above. JAYASENA in view of RADKE, EKBERG, CHINTADA, SWAINE, CHHABRA, and ALAMELDEEN also teaches:
wherein the invalidation tracking table (ITT) is implemented as at least one of a direct mapped cache or a set associative cache which is split into multiple levels (SWAINE [0034] teaches a set of multiple cache entries in a set-associative cache implementation or a direct mapped cache structure).
The same motivation that was utilized for combining JAYASENA, RADKE, EKBERG, CHINTADA, SWAINE as set forth in claim 7 is equally applicable to claim 10. 
Regarding claim 19, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SENG (Pub. No.: US 2015/0095663 A1) – “DATA PROCESSING METHOD, MEMORY STORAGE DEVICE AND MEMORY CONTROL CIRCUIT UNIT” relates to mapping logical address to physical address and encrypting/decrypting using a key.
GONZALEZ (Patent No.: US 11,175,925 B2) – “Load-store Unit With Partitioned Reorder Queues With Single Cam Port” relates to an effective real table (ERT) including entry for real address with a second effective address and a page size associated with the first effective address, and removing an entry for the real address and adding a new entry to the ERT.
LI (Pub. No.: US 2017/0265238 A1) – “METHOD AND DEVICE FOR ESTABLISHING WIRELESS CONNECTION” relates to a second authentication information using a device address identifier, which is a physical address of the first device such as a MAC address.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138